     Case 1:20-cr-00241-DAD-BAM Document 181 Filed 02/12/21 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   ) Case No. 1:20-cr-00241 DAD-BAM-3
                                                  )
12            Plaintiff,                          )
                                                  ) APPLICATION AND ORDER APPOINTING
13    vs.                                         ) CJA PANEL COUNSEL
                                                  )
14    ERIC ROCHLEM,                               )
                                                  )
15           Defendant,                           )
                                                  )
16                                                )
17
18           Defendant Eric Rochlem, through the Federal Defender for the Eastern District of
19
      California, hereby requests appointment of CJA panel counsel.
20
             On December 10, 2020, an Indictment was issued in the above captioned case. Mr.
21
      Rochlem had an initial appearance on the allegations in the Central District of California on
22
23    December 1, 2020, where the court appointed counsel to represent him and ordered him released

24    on conditions. Mr. Rochlem is scheduled for an initial appearance in the Eastern District of

25    California on the pending Indictment on February 18, 2021.
26
             Mr. Rochlem submits the Financial Affidavit as evidence of his inability to retain
27
      counsel. Our office has a conflict. Therefore, after reviewing his Financial Affidavit it is
28
     Case 1:20-cr-00241-DAD-BAM Document 181 Filed 02/12/21 Page 2 of 2


1     respectfully recommended that CJA panel counsel Melissa B. Baloian be promptly appointed
2     nunc pro tunc as of February 11, 2021 to assist in advance of Mr. Rochlem’s arraignment.
3
4            DATED: February 11, 2021                      _/s/ Eric V. Kersten
                                                           ERIC V. KERSTEN
5                                                          Assistant Federal Defender
                                                           Branch Chief, Fresno Office
6
7
8                                               ORDER
9            Having satisfied the Court that the defendant Eric Rochlem is financially unable to retain
10    counsel, the Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
11
      IT IS SO ORDERED.
12
13       Dated:    February 12, 2021                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
